            Case 1:20-cv-06143-CM Document 56 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ENVIRONMENTAL JUSTICE HEALTH ALLIANCE
 FOR CHEMICAL POLICY REFORM; CENTER FOR
 COMMUNITY ACTION AND ENVIRONMENTAL
 JUSTICE; EAST YARD COMMUNITIES FOR
 ENVIRONMENTAL JUSTICE; NEW JERSEY
 ENVIRONMENTAL JUSTICE ALLIANCE; TEXAS
 ENVIRONMENTAL JUSTICE ADVOCACY
 SERVICES; NATURAL RESOURCES DEFENSE                               No. 20 Civ. 6143 (CM)
 COUNCIL, INC.; NATIONAL AUDUBON SOCIETY;
 NEW YORK CIVIL LIBERTIES UNION; and SIERRA                        NOTICE OF MOTION
 CLUB,

                               Plaintiffs,

                        v.

 COUNCIL ON ENVIRONMENTAL QUALITY; and
 MARY B. NEUMAYR, in her official capacity as
 Chairman of the Council on Environmental Quality,

                               Defendants.



          PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, defendants

the Council on Environmental Quality and Mary B. Neumayr, in her official capacity as Chairman

of the Council on Environmental Quality (together, “Defendants”), by their attorney, Audrey

Strauss, United States Attorney for the Southern District of New York, hereby move this Court for

an Order pursuant to Federal Rule of Civil Procedure 12(b)(1) dismissing with prejudice Plaintiffs’

Amended Complaint, and granting such other and further relief as the Court may deem just and

proper.

          PLEASE TAKE FURTHER NOTICE that pursuant to prior Orders of the Court (Dkt. Nos.

20, 34, 46, and 50), Intervenors’ papers, if any shall be filed no later than January 22, 2021,
          Case 1:20-cv-06143-CM Document 56 Filed 01/19/21 Page 2 of 2




opposition papers, if any, shall be filed on or before March 3, 2021, and reply papers, if any, shall

be filed on or before March 24, 2021.

Dated: January 19, 2021
       New York, New York

                                                            Respectfully submitted,

                                                            AUDREY STRAUSS
                                                            United States Attorney of the
                                                            Southern District of New York

                                                      By:          /s/ Danielle J. Levine
                                                            DANIELLE J. LEVINE
                                                            ZACHARY BANNON
                                                            Assistant United States Attorneys
                                                            86 Chambers Street, Third Floor
                                                            New York, New York 10007
                                                            Tel.: (212) 637-2689/2728
                                                            Fax: (212) 637-2702
                                                            E-mail: danielle.levine@usdoj.gov
                                                            E-mail: zachary.bannon@usdoj.gov

                                                            JONATHAN D. BRIGHTBILL
                                                            Principal Deputy Assistant
                                                            Attorney General

                                                            PAUL E. SALAMANCA
                                                            Deputy Assistant Attorney General
                                                            Environment & Natural Resources
                                                            Division




                                                 2
